Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 1 of 34 PageID #: 4045



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,  )
                                 )
                 Plaintiffs,     )                  C.A. No. 19-44-LPS
                                 )
     v.                          )                  JURY TRIAL DEMANDED
                                 )
AMGEN INC. and TEVA PHARMACEUTI- )                  FILED UNDER SEAL
CALS USA, INC.,                  )
                                 )
                 Defendants.     )

                               FIRST AMENDED COMPLAINT

                                NATURE OF THIS ACTION

       This action arises from a conspiracy to suppress competition in the sale of pharmaceutical

products comprising cinacalcet hydrochloride (“Cinacalcet Products”). Defendants have acted in

concert to restrict supplies of, and to maintain artificially high prices for, Cinacalcet Products

sold in United States commerce, and to share in monopoly profits that would have been lost to

competition if Defendants had not colluded with one another as they did and if Defendants had

not intentionally misled Cipla with false press releases and other false communications.

       Expedited discovery ordered by this Court on January 25, 2019, shows that Amgen, Inc.

(“Amgen”) and Teva Pharmaceuticals USA, Inc. (“Teva”) have agreed to
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 2 of 34 PageID #: 4046



                                                                                , but Amgen and

Teva have both falsely stated the contrary in press releases and other public communications for

the purpose, and with the effect, of deceiving and misleading Cipla, regulators, courts, competi-

tors, and the public.

       Defendants’ fraudulent scheme was exposed when, as a result of expedited discovery or-

dered in this case, Cipla learned that (i) Amgen and Teva had publicly misrepresented the terms

of a written agreement between them dated January 2, 2019 (the “January 2 Agreement”); (ii)

Amgen and Teva had both acted to mislead and deceive Cipla into not selling Cinacalcet Prod-

ucts that Cipla was in fact licensed to sell; and (iii) Amgen and Teva had misused the ’405 Pa-

tent as a cover for what was, in reality, a naked agreement to restrict output of Cinacalcet Prod-

ucts and maintain artificially high prices on Cinacalcet Products sold in United States commerce,

in clear violation of 15 U.S.C. § 1 and California state statutory law..

                                PARTIES AND JURISDICTION

       1.      Plaintiff Cipla Ltd. is a corporation organized and existing under the laws of In-

dia, having its principal place of business at Cipla House, Peninsula Business Park, Ganpatrao

Kadam Marg, Lower Parel, Mumbai – 400013, Maharashtra, India.

       2.      Plaintiff Cipla USA, Inc. is a corporation organized and existing under the laws of

Delaware, having its principal place of business at 1560 Sawgrass Corporate Pkwy., Suite 130,

Sunrise, FL 33323.

       3.      Defendant Amgen Inc. (“Amgen”) is a corporation organized and existing under

the laws of Delaware, having its principal place of business at One Amgen Center Drive, Thou-

sand Oaks, California 91320-1799.

       4.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) is a corporation organized


                                                  2
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 3 of 34 PageID #: 4047



and existing under the laws of Delaware, is a Delaware corporation, having its principal place of

business at l090 Horsham Road, North Wales, Pennsylvania19454

           5.     This action arises under the Sherman Act, 15 U.S.C. §§ 1 et seq., the Clayton Act,

15 U.S.C. §§ 12 et seq., the Cartwright Act, Cal. Bus. & Prof. Code §§ 16720 et seq., the Unfair

Practices Act, Cal. Bus. & Prof. Code §§ 17200 et seq., and Delaware state law.

           6.     The Court has subject matter jurisdiction to hear this action under at least 15

U.S.C. § 22 and 28 U.S.C. §§ 1331, 1337, 1367, 2201, and 2202.

                                  FIRST CLAIM FOR RELIEF
                 (Declaratory Judgment With Respect to Amgen-Cipla Agreement)

           7.     Paragraphs 1-6, above, are re-alleged and incorporated by reference as if set forth

in full.

           8.     Cipla and Amgen are parties to a Litigation Settlement Agreement dated February

26, 2018 (the “Amgen-Cipla Agreement”), a copy of which is reproduced in Exhibit 1 hereto.

           9.



           10.




           11.

           12.    On or about December 28, 2018, Teva initiated




           13.    Under the final decision in Amgen Inc. v. Amneal Pharmaceuticals LLC, 328 F.

                                                   3
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 4 of 34 PageID #: 4048



Supp. 2d 373 (D. Del. 2018), the Teva Products are outside the scope of the ’405 Patent.

       14.     By not later than December 29, 2018, Amgen had actual knowledge of

                                     Teva’s sales of the quantities of Teva Products identified in

Exhibit 2 hereto.

       15.




       16.     Amgen did not seek any



       17.     On or about January 2, 2019, Amgen and Teva entered into the “Litigation Set-

tlement Agreement” reproduced in Exhibit 3 hereto (the “January 2 Agreement”).

       18.     On or about January 2, 2019, Amgen issued the public statement reproduced in

Exhibit 4 hereto, which asserts in part: “Teva has agreed to stop selling its generic product until

its license date in mid-year 2021 or sooner depending on certain occurrences.”

       19.     On or about January 2, 2019, Teva issued the public statement reproduced in Ex-

hibit 5 hereto, which asserts in part: “Teva has agreed to stop selling its generic product until its

license date in mid-year 2021, or earlier under certain circumstances.”

       20.     On or about January 4, 2019, Amgen sent Cipla the letter reproduced in Exhibit 6

hereto, which stated in part: “the Watson/Teva and Amgen Press Releases . . . make clear that the

parties have entered into an agreement in which Watson has agreed to cease selling its product.


                                                  4
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 5 of 34 PageID #: 4049



Those press releases provide sufficient details to confirm that Watson has agreed to cease selling

its Generic Cinacalcet Product immediately.”

       21.     The Amgen and Teva statements quoted in paragraphs 18-20, above, were false,

were known to be false when made, and were made with intent to mislead regulators, competi-

tors including Cipla, courts, and the public with respect to the actual terms of the January 2

Agreement and the nature and character of Amgen’s and Teva’s unlawful, naked scheme to re-

strain trade and commerce in Cinacalcet Products.

       22.     Contrary to the statements quoted in paragraphs 18-20, above,




       23.     Contrary to the statements quoted in paragraph 18-20, above,




       24.     Cipla relied to its detriment on the false statements identified in paragraphs 18-20,

above, and did not start selling Cinacalcet Products



       25.     Following the Amneal decision,



                                                                                                   -


                                                 5
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 6 of 34 PageID #: 4050




       26.



       27.



       28.    Contrary to what Amgen stated in Exhibit 6 hereto,




       29.    Under




       30.    As of February 25, 2019, the court in the Amneal action had not issued the collu-

sive Consent Judgment purporting to reverse its judgment in that action




       31.

                                                             .

       32.    Teva’s “




                                                         .


                                               6
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 7 of 34 PageID #: 4051



       33.       Teva’s



       34.       The January 2 Agreement

                                                                                        .

       35.       The January 2 Agreement



       36.       In addition to




       37.




                                  .

       38.       Under



             .

       39.       In a letter dated January 4, 2019 (Exhibit 6 hereto), Amgen told Cipla: “Please

confirm immediately that Cipla has not and will not engage in an at risk launch based on Wat-

son’s At Risk Launch. Otherwise Amgen will seek all remedies available under the Cipla

Agreement and under applicable law, including injunctive relief, breach of contract, treble dam-


                                                7
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 8 of 34 PageID #: 4052



ages, and sanctions.”

           40.   An actual controversy exists between Cipla and at least Amgen




                                 SECOND CLAIM FOR RELIEF
                                  (Violation of 15 U.S.C. § 1)

           41.   Paragraphs 1-40, above, are realleged and incorporated by reference as if set forth

in full.

           42.   At all times since December 28, 2018, Amgen and Teva have been direct horizon-

tal competitors in the sale of Cinacalcet Products in United States commerce.

           43.   Cinacalcet Products have pharmacological properties which differentiate them

from other drugs for treating hyperparathyroidism (HPT) and enable sellers of such products to

earn supra-competitive profits on their sale.

           44.   There are no other drugs that are reasonably interchangeable with Cinacalcet

Products for the treatment of HPT.

           45.   The next closest substitute to Cincalcet Products for the treatment of HPT current-

ly approved by FDA for sale in the United States is an intravenous drug sold by Amgen under

the trade name PARSABIV™, the active ingredient of which is a compound called etelcalcetide

on which Amgen holds a patent.

           46.   Between 2004, when FDA approved Amgen’s NDA for its branded Cinacalcet

Product, SENSIPAR®, and 2018, Amgen was the sole seller of Cinacalcet Products for the

treatment of HPT in the United States.

           47.   Between 2012 and 2018, Amgen steadily increased the price of Cinacalcet Prod-

ucts as shown in Exhibit 7 hereto.

                                                  8
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 9 of 34 PageID #: 4053



       48.     Over the period from 2004 through 2018, SENSIPAR® has been one of Amgen’s

five top-selling drugs with annual sales in the United States of more than $1 billion in 2018.

       49.



       50.     As shown by Amgen’s ability to raise prices and earn supracompetitive profits on

SENSIPAR® over a 14-year period from 2004 through 2018, without attracting any successful

entry by any other close substitute in oral dosage form before Teva launched its generic substi-

tute in December 2018, Cinacalcet Products constitute a “relevant market” for purposes of anti-

trust and patent misuse analysis.

       51.     As shown by Amgen’s persistent ability to raise prices and earn supracompetitive

profits on sales of Cinacalcet Products between 2012 and 2018, without attracting any successful

entry by any other close substitute in oral dosage form before Teva launched its generic substi-

tute in December 2018, Amgen and now Teva have “market power” with respect to Cinacalcet

Products at all relevant times up to and including the date of the filing of this complaint.

       52.     Beginning at a time currently unknown to Cipla, but not later than January 2,

2019, Amgen and Teva entered into a contract, combination, and conspiracy to suppress compe-

tition in the sale of Cinacalcet Products and to deceive and mislead regulators, competitors,

courts, and the public with respect to nature and character of Defendants’ unlawful actions.

       53.     Beginning and a time currently unknown to Cipla, but not later than January 2,

2019, Amgen and Teva entered into a contract, combination, and conspiracy to restrict supplies

of, and to maintain artificially high prices for, Cinacalcet Products sold in United States com-

merce, and to share in monopoly profits that would have been lost to competition if Defendants

had not colluded with one another as they did and if Defendants had not intentionally misled


                                                  9
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 10 of 34 PageID #: 4054



Plaintiffs with false press releases and other false public communications

       54.     In furtherance of the conspiracy identified in paragraphs 52-53, above, Amgen

and Teva entered into the January 2 Agreement, issued the false public statements identified in

paragraphs 18-20, above, and took the further acts alleged below, including filing a motion with

the court in C.A. No. 16-853-MSG (the “’853 Action”) on January 9, 2019, which falsely de-

scribed the January 2 Agreement and sought an “indicative ruling” that the court would issue a

collusive judgment, a collusive judgment purporting to declare, falsely, that the Teva Products

embodied the claimed invention of U.S. Patent No. 9,375,405 (the “’405 Patent”).

       55.      The purpose of the January 2 Agreement was to restrain and eliminate competi-

tion between Amgen and Teva in the sale of Cinacalcet Products in United States.

       56.     The purpose of the January 2 Agreement was to restrict the supply of Cinacalcet

Products sold in United States commerce.

       57.     The purpose of the January 2 Agreement was to maintain artificially high prices

for Cinacalcet Products sold in United States commerce.

       58.     The effect of the January 2 Agreement was to restrain and eliminate competition

between Amgen and Teva in the sale of Cinacalcet Products in United States commerce.

       59.     The effect of the January 2 Agreement was to restrict the supply of Cinacalcet

Products sold in United States commerce.

       60.     The effect of the January 2 Agreement was to maintain artificially high prices for

Cinacalcet Products sold in United States commerce.

       61.     The January 2 Agreement has operated to restrain trade or commerce in the sale

of Cinacalcet Products in United States commerce, and to maintain exorbitant prices for such

products at levels even higher than the 2017 levels listed in Exhibit 7 hereto.


                                                 10
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 11 of 34 PageID #: 4055



       62.     By engaging in the conduct identified in paragraphs 1-61, above, Amgen and

Teva acted in concert to restrain trade by restricting supply of Cinacalcet Products in order to

maintain artificially high prices as compared with what the prices would have been had supply

not been restricted as a result of the January 2 Agreement

       63.     By engaging in the conduct identified in paragraphs 1-61, above, Amgen and

Teva acted in concert to restrain trade by deceiving and deterring Cipla and other manufacturers

holding FDA-approved ANDAs for generic Cinacalcet Products from entering into competition

with them in the sale of Cinacalcet Products and to misuse the ’405 Patent to exclude the sale of

Cinacalcet Products falling outside the scope of the patent.

       64.     By engaging in the conduct identified in paragraphs 1-61, above, Amgen and

Teva entered into a contract, combination, and conspiracy in restraint of trade or commerce in

direct violation of section 1 of the Sherman Act, 15 U.S.C. § 1, and that is therefore either per se

or presumptively unlawful under that section.

       65.     The ’405 Patent is currently unenforceable by reason of the patent misuse identi-

fied in paragraphs 63-64, above.

       66.     Cipla has been injured in its business and property, and is threatened with injury

to its business and property, by reason of the January 2 Agreement and by reason of Amgen’s

and Teva’s conduct identified in paragraphs 1-65, above.

       67.     Amgen and Teva specifically intended to exclude Cipla from entering the market

for Cinacalcet Products, and acted in concert to mislead and deceive Cipla into not entering that

market for a period of several weeks.

       68.     Cipla holds a FDA-approved ANDA for the sale of its generic Cinacalcet Product

in United States commerce, and prior to receiving the deceptive letter from Amgen reproduced in


                                                11
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 12 of 34 PageID #: 4056



Exhibit 5 hereto, Cipla



                   Amgen with its threat of further litigation.

        69.      Cipla has




        70.      Cipla, therefore, has and is continuing to suffer antitrust injury to its business and

property for purposes of 15 U.S.C. §§ 15 and 26.

        71.      Amgen and Teva are liable to Cipla, jointly and severally, for treble damages, in-

junctive relief, and declaratory relief under 15 U.S.C. § 15 and 26.

                                  THIRD CLAIM FOR RELIEF
                             (Violation of Cal. Bus. & Prof. Code § 16720)

        72.      Paragraphs 1-71, above, are re-alleged and incorporated by reference as if set

forth in full.

        73.      The January 2 Agreement constitutes a trust within the meaning of Cal. Bus. &

Prof. Code § 16720.

        74.      Cipla has been injured in its business and property, and is threatened with injury

to its business and property, by reason of Amgen’s and Teva’s conduct alleged in paragraphs 1-

76, above.

        75.      Amgen and Teva are liable to Cipla, jointly and severally, for treble damages, in-

junctive relief, and declaratory relief under Cal. Bus. & Prof. Code § 16720.

                                FOURTH CLAIM FOR RELIEF
                          (Violation of Cal. Bus. & Prof. Code § 17200)

        76.      Paragraphs 1-75, above, are realleged and incorporated by reference as if set forth


                                                   12
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 13 of 34 PageID #: 4057



in full.

           77.    Amgen and Teva have engaged in unfair, unlawful, or fraudulent business acts or

practices within the meaning of Cal. Bus. & Prof. Code § 17200, including patent misuse.

           78.    Cipla has been injured in its business and property, and is threatened with injury

to its business and property, by reason of Amgen’s and Teva’s conduct alleged in paragraphs 1-

80, above.

           79.    Amgen and Teva are liable to Cipla, jointly and severally, for injunctive relief un-

der Cal. Bus. & Prof. Code § 17200, including relief against patent misuse.

                                   FIFTH CLAIM FOR RELIEF
                                           (Fraud)

           80.    Paragraphs 1-79, above, are re-alleged and incorporated by reference as if set

forth in full.

           81.    The conduct of Amgen and Cipla constitutes fraud.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray that the Court:

                  a.     Declare, adjudge, and decree that Cipla is currently licensed to sell Ci-
                         nacalcet Products under the Amgen-Cipla Agreement;

                  b.     Declare, adjudge, and decree that the ’405 Patent is unenforceable against
                         Cipla or any Cipla Cinacalcet Product by reason of patent misuse by
                         Amgen;

                  c.     Issue preliminary and permanent injunctions against Amgen interfering
                         with Cipla’s marketing and sale of Cipla Products;

                  d.     Declare, adjudge, and decree that Amgen and Teva are liable to Cipla,
                         jointly and severally, for violation the Sherman Act, 15 U.S.C. § 1;

                  e.     Declare, adjudge, and decree that Amgen and Teva are liable to Cipla,
                         jointly and severally, for violation of Cal. Bus. & Prof. Code § 16720;

                  f.     Declare, adjudge, and decree that Amgen and Teva are liable to Cipla for
                         unfair, unlawful, or fraudulent business acts or practices within the mean-

                                                   13
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 14 of 34 PageID #: 4058



                     ing of Cal. Bus. & Prof. Code § 17200;

              g.     Declare, adjudge, and decree that Amgen and Teva are liable to Cipla,
                     jointly and severally, for fraud under common law;

              h.     Award Cipla compensatory damages as provided by law;

              i.     Award Cipla treble damages as provided by law;

              j.     Award Cipla punitive damages as provided by law;

              k.     Award Cipla is reasonable attorneys’ fees incurred in prosecuting this ac-
                     tion;

              l.     Award Cipla pre-judgment interest and costs; and

              m.     Award Cipla such other and further relief as the Court may deem just and
                     proper.

Dated: February 25, 2019                        Respectfully submitted,

Of Counsel:                                     FARNAN LLP

James W. Dabney                                  /s/ Michael J. Farnan
Patrice P. Jean                                 Sue L. Robinson (Bar No. 100658)
Dina Hoffer                                     Brian E. Farnan (Bar No. 4089)
Deanne K. Cevasco                               Michael J. Farnan (Bar No. 5165)
David E. Lansky                                 919 North Market Street
Lynn M. Russo                                   12th Floor
HUGHES HUBBARD & REED LLP                       Wilmington, DE 19801
One Battery Park Plaza                          (302) 777-0300 (Telephone)
New York, NY 10004                              (302) 777-0301 (Facsimile)
(212) 837-6803                                  srobinson@farnanlaw.com
james.dabney@hugheshubbard.com                  bfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com                  mfarnan@farnanlaw.com
dina.hoffer@hugheshubbard.com
deanne.cevasco@hugheshubbard.com                Attorneys for Plaintiffs
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com




                                              14
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 15 of 34 PageID #: 4059




         EXHIBIT 1
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 16 of 34 PageID #: 4060




                  REDACTED
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 17 of 34 PageID #: 4061




         EXHIBIT 2
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 18 of 34 PageID #: 4062




                  REDACTED
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 19 of 34 PageID #: 4063




         EXHIBIT 3
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 20 of 34 PageID #: 4064




                  REDACTED
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 21 of 34 PageID #: 4065




         EXHIBIT 4
            Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 22 of 34 PageID #: 4066




DOCUMENT1
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 23 of 34 PageID #: 4067




         EXHIBIT 5
News Release - Teva Pharmaceuticals in the US                            Page 1 of 5
  Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 24 of 34 PageID #: 4068


                                                                                  Print Page | Close Window




  News Release
   TEVA AND AMGEN RESOLVE ONGOING DISPUTE OVER TEVA’S GENERIC
   CINACALET HCL PRODUCT
   PARSIPPANY, N.J.--(BUSINESS WIRE)--Jan. 2, 2019-- Teva Pharmaceutical Industries Ltd., (NYSE
   and TASE: TEVA) announced today that it has resolved its ongoing dispute with Amgen over
   Teva’s generic cinacalcet HCl product. Teva and Amgen have been involved in patent
   infringement litigation, and Teva recently received approval for, and launched its generic product
   in the US.

   By virtue of the settlement, the litigation between the parties will be ended and Teva has agreed
   to stop selling its generic product until its license date in mid-year 2021, or earlier under certain
   circumstances. Teva will pay Amgen an undisclosed amount as part of the settlement. That
   amount and other terms of the settlement remain confidential.

   Cinacalcet is a calcium-sensing receptor agonist indicated for secondary hyperparathyroidism
   (HPT) in adult patients with chronic kidney disease on dialysis. It is also used for the treatment of
   hypercalcemia in adult patients with parathyroid carcinoma and severe hypercalcemia in adult
   patients with primary HPT who are unable to undergo parathyroidectomy.

   About Cinacalcet Hydrochloride Tablets

   Cinacalcet hydrochloride tablets are indicated for the treatment of secondary
   hyperparathyroidism (HPT) in adult patients with chronic kidney disease (CKD) on dialysis.
   Important Limitations of Use: cinacalcet hydrochloride tablets are NOT indicated for use in
   patients with CKD who are not on dialysis because of an increased risk of hypocalcemia.

   Cinacalcet hydrochloride tablets are indicated for the treatment of hypercalcemia in adult patients
   with Parathyroid Carcinoma.

   Cinacalcet hydrochloride tablets are indicated for the treatment of severe hypercalcemia in adult
   patients with primary HPT who are unable to undergo parathyroidectomy.

   IMPORTANT SAFETY INFORMATION

   Contraindications: Cinacalcet treatment initiation is contraindicated if serum calcium is less than
   the lower limit of the normal range.

   Hypocalcemia: Cinacalcet lowers serum calcium and can lead to hypocalcemia. Significant
   lowering of serum calcium can cause paresthesias, myalgias, muscle spasms, tetany, seizures, QT
   interval prolongation and ventricular arrhythmia. Life threatening events and fatal outcomes
   associated with hypocalcemia have been reported in patients treated with cinacalcet, including in
   pediatric patients. The safety and effectiveness of cinacalcet have not been established in
   pediatric patients.




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941                   1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 2 of 5
  Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 25 of 34 PageID #: 4069


   Decreases in serum calcium can prolong the QT interval, potentially resulting in ventricular
   arrhythmia. Cases of QT prolongation and ventricular arrhythmia have been reported in patients
   treated with cinacalcet. Patients with conditions that predispose to QT interval prolongation and
   ventricular arrhythmia may be at increased risk for QT interval prolongation and ventricular
   arrhythmias if they develop hypocalcemia due to cinacalcet. Closely monitor corrected serum
   calcium and QT interval in patients, at risk, receiving cinacalcet.

   In clinical studies, seizures were observed in cinacalcet-treated patients. While the basis for the
   reported seizure rate is not clear, the threshold for seizures is lowered by significant reductions in
   serum calcium levels. Monitor serum calcium levels in patients with seizure disorders receiving
   cinacalcet.

   Concurrent administration of cinacalcet with calcium-lowering drugs including other calcium-
   sensing receptor agonists could result in severe hypocalcemia. Closely monitor serum calcium in
   patients receiving cinacalcet and concomitant therapies known to lower serum calcium levels.

   Patients with secondary HPT with CKD on dialysis: Serum calcium and serum phosphorus should
   be measured within 1 week and intact parathyroid hormone (iPTH) should be measured 1 to 4
   weeks after initiation or dose adjustment of cinacalcet. Once the maintenance dose has been
   established, serum calcium should be measured approximately monthly.

   Patients with primary HPT or parathyroid carcinoma: Serum calcium should be measured within 1
   week after initiation or dose adjustment of cinacalcet. Once maintenance dose levels have been
   established, serum calcium should be measured every 2 months.

   Upper Gastrointestinal Bleeding: Cases of gastrointestinal bleeding, mostly upper
   gastrointestinal bleeding, have occurred in patients using calcimimetics, including cinacalcet,
   from postmarketing and clinical trial sources. The exact cause of GI bleeding in these patients is
   unknown.

   Patients with risk factors for upper GI bleeding (such as known gastritis, esophagitis, ulcers or
   severe vomiting) may be at increased risk for GI bleeding when receiving cinacalcet treatment.
   Monitor patients for worsening of common GI adverse reactions of nausea and vomiting
   associated with cinacalcet and for signs and symptoms of GI bleeding and ulcerations during
   cinacalcet therapy. Promptly evaluate and treat any suspected GI bleeding.

   Hypotension, Worsening Heart Failure and/or Arrhythmias: In postmarketing safety surveillance,
   isolated, idiosyncratic cases of hypotension, worsening heart failure, and/or arrhythmia have been
   reported in patients with impaired cardiac function, in which a causal relationship to cinacalcet
   could not be completely excluded and which may be mediated by reductions in serum calcium
   levels.

   Adynamic Bone Disease: Adynamic bone disease may develop if iPTH levels are suppressed
   below 100 pg/mL.

   Drug Interactions with Strong CYP3A4 Inhibitors: Cinacalcet is partially metabolized by CYP3A4.
   Dose adjustment of cinacalcet may be required if a patient initiates or discontinues therapy with a
   strong CYP3A4 inhibitor (e.g., ketoconazole, itraconazole). The iPTH and serum calcium
   concentrations should be closely monitored in these patients.

   Drug Interactions with CYP2D6 Substrates: Cinacalcet is a strong inhibitor of CYP2D6. Dose
   adjustments may be required for concomitant medications that are predominantly metabolized by
   CYP2D6 (e.g., desipramine, metoprolol, and carvedilol) and particularly those with a narrow
   therapeutic index (e.g., flecainide and most tricyclic antidepressants).




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941                  1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 3 of 5
  Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 26 of 34 PageID #: 4070


   Common Adverse Reactions: The most common adverse reactions (i.e., incidence ≥25%)
   associated with cinacalcet were nausea and vomiting.

   Please see accompanying Full Prescribing Information.

   For more information, please see accompanying Full Prescribing Information, including Boxed
   Warning. A copy may be requested from Teva US Medical Information at 888-4-TEVA-USA (888-
   838-2872) or druginfo@tevapharm.com, or Teva’s Public Relations or Investor Relations contacts.

   About Teva

   Teva Pharmaceutical Industries Ltd. (NYSE and TASE: TEVA) is a global leader in generic
   medicines, with innovative treatments in select areas, including CNS, pain and respiratory. We
   deliver high-quality generic products and medicines in nearly every therapeutic area to address
   unmet patient needs. We have an established presence in generics, specialty, OTC and API,
   building on more than a century-old legacy, with a fully integrated R&D function, strong
   operational base and global infrastructure and scale. We strive to act in a socially and
   environmentally responsible way. Headquartered in Israel, with production and research facilities
   around the globe, we employ 45,000 professionals, committed to improving the lives of millions
   of patients. Learn more at www.tevapharm.com.

   Cautionary Note Regarding Forward-Looking Statements

   This press release contains forward-looking statements within the meaning of the Private
   Securities Litigation Reform Act of 1995 regarding Teva's generic version of Sensipar®1, which are
   based on management’s current beliefs and expectations and are subject to substantial risks and
   uncertainties, both known and unknown, that could cause our future results, performance or
   achievements to differ significantly from that expressed or implied by such forward-looking
   statements. Important factors that could cause or contribute to such differences include risks
   relating to:

      • The uncertainty of the commercial success of our generic version of cinacalcet HCl.
      • our ability to successfully compete in the marketplace, including: that we are substantially
        dependent on our generic products; competition for our specialty products, especially
        COPAXONE®, our leading medicine, which faces competition from existing and potential
        additional generic versions and orally-administered alternatives; competition from
        companies with greater resources and capabilities; efforts of pharmaceutical companies to
        limit the use of generics including through legislation and regulations; consolidation of our
        customer base and commercial alliances among our customers; the increase in the number
        of competitors targeting generic opportunities and seeking U.S. market exclusivity for
        generic versions of significant products; price erosion relating to our products, both from
        competing products and increased regulation; delays in launches of new products and our
        ability to achieve expected results from investments in our product pipeline; our ability to
        take advantage of high-value opportunities; the difficulty and expense of obtaining licenses
        to proprietary technologies; and the effectiveness of our patents and other measures to
        protect our intellectual property rights;
      • our substantially increased indebtedness and significantly decreased cash on hand, which
        may limit our ability to incur additional indebtedness, engage in additional transactions or
        make new investments, and may result in a further downgrade of our credit ratings; and our
        inability to raise debt or borrow funds in amounts or on terms that are favorable to us;
      • our business and operations in general, including: failure to effectively execute the
        restructuring plan announced in December 2017; uncertainties related to, and failure to
        achieve, the potential benefits and success of our new senior management team and




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941              1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 4 of 5
  Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 27 of 34 PageID #: 4071


           organizational structure; harm to our pipeline of future products due to the ongoing review
           of our R&D programs; our ability to develop and commercialize additional pharmaceutical
           products; potential additional adverse consequences following our resolution with the U.S.
           government of our FCPA investigation; compliance with sanctions and other trade control
           laws; manufacturing or quality control problems, which may damage our reputation for
           quality production and require costly remediation; interruptions in our supply chain;
           disruptions of our or third party information technology systems or breaches of our data
           security; the failure to recruit or retain key personnel; variations in intellectual property laws
           that may adversely affect our ability to manufacture our products; challenges associated
           with conducting business globally, including adverse effects of political or economic
           instability, major hostilities or terrorism; significant sales to a limited number of customers in
           our U.S. market; our ability to successfully bid for suitable acquisition targets or licensing
           opportunities, or to consummate and integrate acquisitions; and our prospects and
           opportunities for growth if we sell assets;
         • compliance, regulatory and litigation matters, including: costs and delays resulting from the
           extensive governmental regulation to which we are subject; the effects of reforms in
           healthcare regulation and reductions in pharmaceutical pricing, reimbursement and
           coverage; governmental investigations into sales and marketing practices; potential liability
           for patent infringement; product liability claims; increased government scrutiny of our
           patent settlement agreements; failure to comply with complex Medicare and Medicaid
           reporting and payment obligations; and environmental risks;
         • other financial and economic risks, including: our exposure to currency fluctuations and
           restrictions as well as credit risks; potential impairments of our intangible assets; potential
           significant increases in tax liabilities; and the effect on our overall effective tax rate of the
           termination or expiration of governmental programs or tax benefits, or of a change in our
           business;
         • and other factors discussed in our Annual Report on Form 10-K for the year ended
           December 31, 2017, including in the section captioned “Risk Factors,” and in our other
           filings with the U.S. Securities and Exchange Commission, which are available at
           www.sec.gov and www.tevapharm.com. Forward-looking statements speak only as of the
           date on which they are made, and we assume no obligation to update or revise any
           forward-looking statements or other information contained herein, whether as a result of
           new information, future events or otherwise. You are cautioned not to put undue reliance
           on these forward-looking statements.
   1
       Sensipar® is a registered trademark of Amgen, Inc.



   View source version on businesswire.com:
   https://www.businesswire.com/news/home/20190102005667/en/

   Source: Teva Pharmaceutical Industries Ltd.

   IR Contacts
   United States
   Kevin C. Mannix
   (215) 591-8912

   Israel
   Ran Meir
   (215) 591-3033




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941                       1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 5 of 5
  Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 28 of 34 PageID #: 4072


   PR Contacts
   United States
   Kelley Dougherty
   (973) 658-0237

   Elizabeth DeLuca
   (267) 468-4329

   Israel
   Yonatan Beker
   972 (54) 888 5898




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941   1/9/2019
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 29 of 34 PageID #: 4073




         EXHIBIT 6
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 30 of 34 PageID #: 4074



       ~~~~~            ~~~~        ~"~~vl~                   T+N 2g2o2~182I1001E F 1022218.Y2~004Veablelcom




 January 4, 2019                                              Joshua I. Rothman
                                                              T 212-218-2275
                                                              F 212.218.2200
 CONFIDENTIAL                                                 JRothman@venable.com


 VIA EMAIL

Anil Patel
K&L Gates LLP
100 Main St., Suite 2550
Houston, TX 77002
713-815-7300
anil.patel@klgates.com

 Re:    Reply to January 3,2019 Letter Regarding Litigation Settlement Agreement
        between Amgen Inc. and Cipla Limited and Cipla USA,Inc.

 Dear Anil,

 This is in response to your letter of January 3 ("Cipla's Letter") concerning the Litigation
 Settlement Agreement dated February 26, 2018 between Amgen and Cipla ("Cipla Agreement").
 Amgen disputes the allegations in your letter. As shown below, Amgen is ii1 full compliance
 with the Cipla Agreement end Cipla is not permitted to launch its Generic Cinacalcet Product
 based on Watson's At Risk Launch.

 As you know, Watson Launched its Generic Cinacalcet Product on December 27, 2018.1

                                                                Therefore,




 ~
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 31 of 34 PageID #: 4075

   ~i ~~                                   ~ r ,.


                                                              In Cipla's Letter you assert that we
"provide no details."


 We note that the Cipla Letter references publicly available information but fails to refer to both
 the Watson/Teva and Amgen Press Releases that make clear that the parties have entered into an
 agreement in which Watson has agreed to cease selling its product.3 Those press releases
 provide sufficient details to confirm that Watson has agreed to cease selling its Generic
 Cinacalcet Product immediately.

 As mentioned above, Watson's At Risk Launch on December 27, 2018 was not authorized and
 Amgen did not "allow" Watson to introduce a significant amount of product into the market. On
 the contrary, Amgen entered into a Settlement Agreement with Watson three business days after
 the launch of the product, thereby preventing Watson from continuing to sell its Generic
 Cinacalcet Product.

 Cipla asks if Watson is required to take affirmative steps of removing Watson's product from the
 market.




 As for Cipla's second and third points, Amgen did not preauthorize Watson's launch. In fact,
 Amgen had no indication before December 27 that Watson's ANDA was ready to be approved
 and was not aware of Watson's launch, or possible launch until we received Cipla's letter
 suggesting a launch had occurred. This was demonstrated by our request for the evidence Cipla
 had to support its assertion that a launch had occurred. Based on the information we
 subsequently obtained, Amgen fully complied with the notice provisions of the Cipla Agreement.

 Finally, Cipla's purported concerns over the validity and enforceability of the Watson
 Agreement have no merit. The Watson Agreement is valid and enforceable and, as with all


 z Even if Cipla had already engaged in an at risk launch,



 3 Watson/Teva's press release is available at https://www.businesswire.com/news/home/20190102005667/en/Teva-
 Am~en-Resolve-Ongoin~Dis~ute-Teva%E2%80%99s-Generic. Amgen's statement is available at
 https•//wwwext amen com/media/featured-news/2019/O1/amgen-announced-today-that-it-has-resolved-its-on~oing-
 dispute-with-teva/.
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 32 of 34 PageID #: 4076


  VEN~B~                   Fitzl~atricl~


 agreements entered into between a brand and generic company,the Watson Agreement will be
 submitted to the government for review.

 We decline to provide Cipla with the confidential Watson Agreement and invite Cipla's attention
 to the press releases from both Amgen and Watson/Teva as support for the fact that Watson has
 agreed to immediately cease selling its Generic Cinacalcet Product.

 Please confirm immediately that Cipla has not and will not engage in an at risk launch based on
 Watson's At Risk Launch. Otherwise, Amgen will seek all remedies available under the Cipla
 Agreement and under applicable law, including injunctive relief, breach of contract, treble
 damages, and sanctions.

 Sinc,~ely,

   J: '     ~
   d
   sl~ua Rothman

       via email): Peter Giunta; Elizabeth J Weiskopf; Michael Freno; Harold Storey; Jenna Bruce
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 33 of 34 PageID #: 4077




         EXHIBIT 7
Case 1:19-cv-00044-LPS Document 142 Filed 03/13/19 Page 34 of 34 PageID #: 4078



 30mg                      60mg                       90mg
 Package                   Package                    Package
              Effective                  Effective                  Effective
 Price                     Price                      Price

    $806.70    1/12/2017     $1,613.40    1/12/2017     $2,420.10    1/12/2017

    $747.00    7/14/2016     $1,494.00    7/14/2016     $2,241.00    7/14/2016

    $691.50    1/14/2016     $1,383.00    1/14/2016     $2,074.50    1/14/2016

    $640.20    10/1/2015     $1,280.40    10/1/2015     $1,920.60    10/1/2015

    $592.80    5/1/2015      $1,185.60    5/1/2015      $1,778.40    5/1/2015

    $549.00   11/14/2014     $1,098.00   11/14/2014     $1,647.00   11/14/2014

    $518.10    6/6/2014      $1,036.20    6/6/2014      $1,554.30    6/6/2014

    $503.10    1/2/2014      $1,006.20    1/2/2014      $1,509.30    1/2/2014

    $465.90    7/19/2013      $931.80     7/19/2013     $1,397.70    7/19/2013

    $443.70    1/11/2013      $887.40     1/11/2013     $1,331.10    1/11/2013

    $427.80    7/12/2012      $855.60     7/12/2012     $1,283.40    7/12/2012
